DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-9, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 appears to contain a typographical error in line 2 where “remining region” should appear to be –remaining region--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 7, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishurovskiy et al. (US 2018/0176560 A1) in view of Kim et al. (US 2012/0269274 A1).

Regarding Claims 1, 7, and 14, Mishurovskiy discloses a non-transitory computer-readable medium for storing data associated with a video signal, comprising: a data stream stored in the non-transitory computer-readable medium, the data stream being encoded/decoded by an encoding/decoding method which comprising: determining whether a coding block is partitioned into two transform blocks of rectangle shapes [Mishurovskiy: ¶ [0284]: Accordingly, the cu_pus_flag[x0][y0] may be obtained from the bitstream if the current coding unit is not in an intra mode and the partition mode indicating the size of the prediction unit split from the current coding unit is not 2N.times.2]; when it is determined to partition the coding block, determining, based on a first flag of 1-bit decoded from a bitstream, whether the coding block is partitioned symmetrically or asymmetrically [Mishurovskiy: ¶ [0493]: When the partition mode information is set to be one of asymmetrical partition modes 2N.times.nU 2032, 2N.times.nD 2034, nL.times.2N_2036, and nR.times.2N_2038, if the transformation unit split information (TU size flag) is 0, a transformation unit 2052 having a size of 2N.times.2N may be set, and if the transformation unit split information is 1, a transformation unit 2054 having a size of N/2.times.N/2 may be set]; determining, whether the coding block is partitioned horizontally or vertically [Mishurovskiy: ¶ [0492]: when the partition mode information is set to be one of symmetrical partition modes 2N.times.2N_2022, 2N.times.N_2024, N.times.2N_2026, and N.times.N_2028, if the transformation unit split information is 0, a transformation unit 2042 having a size of 2N.times.2N is set, and if the transformation unit split information is 1, a transformation unit 2044 having a size of N.times.N may be set]; partitioning the coding block into a first transform block and a second transform block [Mishurovskiy: FIG. 20]; determining a transform type for one of the first transform block and the second transform block [Mishurovskiy: ¶ [0408]: The image data decoder 930 may perform intra prediction or motion compensation according to a partition and a prediction mode of each coding unit, based on the information about the partition type and the prediction mode of the prediction unit of the coding unit according to depths]; and performing an inverse-transform for one of the first transform block and the second transform block based on the transform type [Mishurovskiy: ¶ [0083]; and ¶ [0207]], wherein when it is determined to partition the coding block asymmetrically, the coding block is partitioned into the first transform block of 3/4 size of the coding block and the second transform block of 1/4 size of the coding block [Mishurovskiy: ¶ [0298]: As another example, in a coding unit having a partition mode of 2N.times.NU, the x coordinate value of the initial pixel may be set to 0, and the y coordinate value thereof may be set to (nCbS.sub.L&gt;&gt;2)-1 corresponding to a 1/4 point of the height of the current coding unit. 

[0299]: As another example, in a coding unit having a partition mode of 2N.times.ND, the x coordinate value of the initial pixel may be set to 0, and the y coordinate value thereof may be set to (nCbS.sub.L&gt;&gt;1)+(nCbS.sub.L&gt;&gt;2)-1 corresponding to a 3/4 point of the height of the current coding unit. 
 
[0300] As another example, in a coding unit having a partition mode of N.times.2N, the x coordinate value of the initial pixel may be set to (nCbS.sub.L&gt;&gt;1)-1 corresponding to a 1/2 point of the width of the current coding unit, and the y coordinate value thereof may be set to 0. 

[0301] As another example, in a coding unit having a partition mode of nL.times.2N, the x coordinate value of the initial pixel may be set to (nCbS.sub.L&gt;&gt;2)-1 corresponding to a 1/4 point of the width of the current coding unit, and the y coordinate value thereof may be set to 0. 

[0302] As another example, in a coding unit having a partition mode of nR.times.2N, the x coordinate value of the initial pixel may be set to (nCbS.sub.L&gt;&gt;1)+(nCbS.sub.L&gt;&gt;2)-1 corresponding to a 3/4 point of the height of the current coding unit, and the y coordinate value thereof may be set to 0], and wherein locations of the first transform block and the second transform block is determined based on a third flag of 1-bit decoded from the bitstream [Mishurovskiy: ¶ [0491]: Transformation unit split information (TU size flag) is a type of a transformation index, and a size of a transformation unit corresponding to the transformation index may be changed according to a prediction unit type or partition mode of the coding unit].
Mishurovskiy may not explicitly disclose determining, based on a second flag of 1-bit decoded from the bitstream, whether the coding block is partitioned horizontally or vertically.
[Kim: ¶ [0246]: Further, when the macroblock is split by using partition types according to another aspect of the present disclosure shown in FIG. 34, the partition type indicating information may be a flag having a 1 bit length indicating that the current block is split into 4 subblocks or not].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the video processing of Mishurovskiy with the video processing syntax of Kim in order to be utilized with more systems that use various standards in communication protocols. 

Regarding Claims 2 and 8, Mishurovskiy in view of Kim disclose(s) all the limitations of Claims 1 and 7, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Mishurovskiy in view of Kim discloses wherein when it is determined to partition the coding block in a horizontal direction, the third flag is used to determine which of the first transform block and the second transform block is located upper side of the current block  [Mishurovskiy: FIG. 20: 2032 and 2034], and wherein when it is determined to partition the coding block in a vertical direction, the third flag is used to determine which of the first transform block and the second transform block is located right side of the current block [Mishurovskiy: FIG. 20: 2036 and 2038].

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishurovskiy in view of Kim as applied to claims 1 and 7 above, and further in view of Heo et al. (US 2017/0019669 A1).

Regarding Claims 2 and 8, Mishurovskiy in view of Kim disclose(s) all the limitations of Claims 1 and 7, respectively, and is/are analyzed as previously discussed with respect to those claims.
Mishurovskiy in view of Kim may not explicitly disclose wherein residual coefficients in a remaining region excluding a transform region occupied by one of the first transform block and the second transform block are set to 0.
However, Heo discloses wherein residual coefficients in a remining region excluding a transform region occupied by one of the first transform block and the second transform block are set to 0 [Heo: ¶ [0431]: When `merge_flag[x0][y0]` is `1`, the motion vector residual values of all polygon units are set to 0, and when `merge_flag[x0][y0]` is `0`, the motion vector residual value is configured for each polygon unit.  That is, the encoder transmits the motion vector residual value to the decoder for each polygon unit].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the residual coefficient processing of Heo with the video processing of Mishurovskiy in view of Kim in order to reduce unnecessary computational load, improving efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482